Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, 8, 9, 11-13, 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaquer (20180077504) and further in view of Julstrom (20110084654).
	Regarding claim 1, Shaquer discloses a contact hearing system (a contact hearing system; paragraph (0006]) comprising: an ear tip comprising a transmit circuit (a transmit coil 858 is in the lateral ear canal assembly 12 or ear tip is an elongated coil, and such coils may have a magnetic core; figures 7; paragraphs (0027, 0036, 0037)), wherein the ear tip comprises a transmit coil wound on a magnetic core (a transmit coil 858 is in the lateral ear canal assembly 12 or ear tip is an elongated coil, and such coils may have a magnetic core; figures 7; paragraphs (0027, 0036, 0037)); a contact hearing device comprising a receive circuit (a receive coil 862 in medial ear canal assembly 100 may be wound around a central core of air; figures 7; paragraphs (0027, 0036, 0037)); and a receive coil positioned on the contact hearing device (a receive coil 862 in medial ear canal assembly 100 may be wound around a central core of air; figures 7; paragraphs (0027, 0036, 0037)), wherein the receive coil comprises a core of a non-ferromagnetic material (a receive coil 862 in medial ear canal assembly 100 may be wound around a central core of air; figures 7; paragraphs (0027, 0036, 0037)).       However, Shaquer fails to disclose a transmit circuit having a first Q value, a transmit coil wound on a ferrite core, a receive circuit having a second Q value, and wherein the
first Q value is greater than the second Q value. 
Julstrom discloses a transmit circuit having a first Q value (a receiving coil may have a q value of 20 while the transmitter may have a range over more than 20 as much as 80 to 120; figures 1, 13, 17; paragraphs (0015, 0138, 0155, 0171)), a transmit coil wound on a ferrite core (transmit coil 201 wound around a ferrite core; figure 1; paragraphs (0158)), a receive circuit having a second Q value (a receiving coil may have a q value of 20 while the transmitter may have a range over more than 20 as much as 80 to 120; figures 1, 13, 17; paragraphs [0015, 0138, 0155, 0171)), and wherein the first Q value is greater than the second Q value (a receiving coil may have a q value of 20 while the transmitter may have a range over more than 20 as much as 80 to 120; figures 1, 13, 17; paragraphs [0015, 0138, 0155, 0171)). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the contact hearing system of Shaquer to provide a transmit circuit having a first Q value, a transmit coil wound on a ferrite core, a receive circuit having a second Q value, and wherein the first Q value is greater than the second Q value, as taught by Julstrom, in order to provide the advantage of a known transmitter assembly core and system with a high Q value to provide for coupling power between two objects which may have an uncertain physical relationship (Julstrom, paragraph (0008)).
Regarding claim 2, Shaquer in view of Julstrom discloses the contact hearing system according to Claim 1, but Shaquer fails to disclose that the first Q value is greater than the second Q value by a factor of at least two. However, Julstrom discloses wherein the first Q value is greater than the second Q value by a factor of at least two (a receiving coil may have a q value of 1 O or 20 while the transmitter may have a range over more than 20 as much as 80 to 120; figures 1, 13, 17; paragraphs (0015, 0138, 0155, 0171]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the contact hearing system of Shaquer to provide wherein the first Q value is greater than the second Q value by a factor of at least two, as taught by Julstrom, in order to provide the advantage of a known transmitter assembly core and system with a high Q value to provide for coupling power between two objects which may have an uncertain physical relationship (Julstrom, paragraph (0008]).
Regarding claim 6, Shaquer in view of Julstrom discloses the contact hearing system according to Claim 1 wherein the transmit coil is inductively coupled to the receive coil (a transmit coil 858 is in the lateral ear canal assembly 12 or ear tip is an elongated coil, and is used for inductive data transmission to a receive coil 862 in medial ear canal assembly 100; figures 7; paragraphs (0027, 0036, 0037, 0041 [).
Regarding claim 8, Shaquer in view of Julstrom discloses the contact hearing system according to Claim 1 wherein the contact hearing device comprises a balanced armature microactuator connected to the receive coil (Load 882 may be a balanced armature transducer, a micro-armature connected to the receive coil 862; figures 2 and 7; paragraphs [0025, 0037,0040]).
Regarding claim 9, Shaquer in view of Julstrom discloses the contact hearing system according to Claim 1 wherein the contact hearing device comprises a platform which supports the receive coil, wherein the platform conforms to the anatomy of the wearers ear canal (a receive coil 862 in medial ear canal assembly 100, the medial ear canal assembly 100 in the medial ear canal; figures 1 and 7; paragraphs (0021, 0037)).
Regarding claim 10, Shaquer in view of Julstrom discloses the contact hearing system according to Claim 1 wherein the contact hearing device comprises a platform which supports the receive coil, wherein the platform is adapted to position the contact hearing device on a wearer's tympanic membrane (a receive coil 862 in medial ear canal assembly 100, the medial ear canal assembly 100 in the medial ear canal, the assembly 100 being a tympanic lens which directly vibrates the tympanic membrane; figures 1 and 7; paragraphs (0021, 0036, 00371).
Regarding claim 11, Shaquer discloses a method of inductively coupling an ear tip having a transmit circuit to a contact hearing device having a receive circuit (a contact hearing system has a transmit coil 858 is in the lateral ear canal assembly 12 or ear tip is an elongated coil, and is used for inductive data transmission to a receiver coil 862 in a medial ear canal assembly 100; figures 7; paragraphs (0006, 0027, 0036, 0037]), the method comprising the steps of: exciting a transmit coil in the transmit circuit, the transmit coil being positioned in an ear tip (a transmit coil 858 is in the lateral ear canal assembly 12 or ear tip is an elongated coil, and is used for inductive data
transmission; figures 7; paragraphs (0027, 0036, 00371); radiating an electromagnetic field from the transmit coil to a receive coil (a transmit coil 858 is in the lateral ear canal assembly 12 or ear tip is an elongated coil, and is used for inductive data transmission to a medial ear canal assembly 100; figures 7; paragraphs (0027, 0036, 00371); receiving the radiated electromagnetic field at the receive coil, the receiver coil being positioned on a contact hearing device (a receive coil 862 in medial ear canal assembly 100 receives the inductive signal; figures 7; paragraphs (0027, 0036, 00371); and transmitting information from the transmit coil to the receive coil using the electromagnetic field (a transmit coil 858 is in the lateral ear canal assembly 12 or ear tip is an elongated coil, and is used for inductive data transmission to a coil 862 in medial ear canal assembly 100; figures 7; paragraphs (0027, 0036, 0037, 00411). 
However, Shaquer fails to disclose wherein the transmit circuit has a first Q value and the receive circuit has a second Q value, the first Q value being greater than the second Q value. However, Julstrom discloses wherein the transmit circuit has a first Q value (a receiving coil may have a q value of 20 while the transmitter may have a range over more than 20 as much as 80 to 120; figures 1, 13, 17; paragraphs (0015, 0138, 0155, 0171]) and the receive circuit has a (a receiving coil may have a q value of 20 while the transmitter may have a range over more than 20 as much as 80 to 120; figures 1, 13, 17; paragraphs (0015, 0138, 0155, 0171]), the first Q value being greater than the second Q value (a receiving coil may have a q value of 20 while the transmitter may have a range over more than 20 as much as 80 to 120; figures 1, 13, 17; paragraphs (0015, 0138, 0155, 0171]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the contact hearing system of Shaquer to wherein the transmit circuit has a first Q value and the receive circuit has a second Q value, the first Q value being greater than the second Q value, as taught by Julstrom, in order to provide the advantage of a known transmitter assembly core and system with a high Q value to provide for coupling power between two objects which may have an uncertain physical relationship (Julstrom, paragraph (0008]).
Regarding claim 12, Shaquer in view of Julstrom discloses the contact hearing system according to Claim 11, but Shaquer fails to disclose that the first Q value is greater than the second Q value by a factor of at least two. However, Julstrom discloses wherein the first Q value is greater than the second Q value by a factor of at least two (a receiving coil may have a q value of 1 O or 20 while the transmitter may have a range over more than 20 as much as 80 to 120; figures 1, 13, 17; paragraphs (0015, 0138, 0155, 0171]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the contact hearing system of Shaquer to provide wherein the first Q value is greater than the second Q value by a factor of at least two, as taught by Julstrom, in order to provide the advantage of a known transmitter assembly core and system with a high Q value to provide for coupling power between two objects which may have an uncertain physical relationship (Julstrom, paragraph (0008]).
Regarding claim 13, Shaquer in view of Julstrom discloses the method according to Claim 10, but Shaquer fails to disclose wherein the transmit coil comprises a ferrite core. However, Julstrom discloses wherein the transmit coil comprises a ferrite core (transmit coil 201 wound around a ferrite core; figure 1; paragraphs (01581). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the contact hearing system of Shaquer to provide wherein the transmit coil comprises a ferrite core, as taught by Julstrom, in order to provide the advantage of a known transmitter assembly core and system with a high Q value to provide for coupling power between two objects which may have an uncertain physical relationship (Julstrom, paragraph (0008]).
Regarding claim 16, Shaquer in view of Julstrom discloses the method according to Claim 10 wherein the information is transmitted from the transmit coil to the receive coil using near field radiation (a transmit coil 858 is in the lateral ear canal assembly 12 or ear tip is an elongated coil, and is used for inductive data transmission to a medial ear canal assembly 100; figures 7; paragraphs [0027, 0036, 0037, 0041]).
Regarding claim 17, Shaquer in view of Julstrom discloses the method according to Claim 15 wherein the transmit coil is inductively coupled to the receive coil (a transmit coil 858 is in the lateral ear canal assembly 12 or ear tip is an elongated coil, and is used for inductive data transmission to a medial ear canal assembly 100; figures 7; paragraphs (0027, 0036, 0037, 0041]).
Regarding claim 18, Shaquer in view of Julstrom discloses the method according to Claim 10 wherein the electromagnetic radiation induces a current in the receive coil (a transmit coil 858 is in the lateral ear canal assembly 12 or ear tip is an elongated coil, and is used for inductive data transmission to a receive coil 862 in medial ear canal assembly 100, as per faraday's lay the induced current will be proportional to the field at the coil; figures 7; paragraphs (0027, 0036, 0037, 0041 ]).
Regarding claim 19, Shaquer in view of Julstrom discloses the method according to Claim 17 wherein the current induced in the receive coil is proportional to a level of magnetic flux passing through the receive coil (a transmit coil 858 is in the lateral ear canal assembly 12 or ear tip is an elongated coil, and is used for inductive data transmission to a receive coil 862 in medial ear canal assembly 100, as per faraday's law the induced current will be proportional to the field at the coil; figures 7; paragraphs (0027, 0036, 0037, 0041]).
Regarding claim 20, Shaquer in view of Julstrom discloses the method according to Claim 17 wherein a current induced in the receive coil drives a balanced armature microactuator positioned on the contact hearing device (Load 882 may be a balanced armature transducer, a microarmature connected to the receive coil 862; figures 2 and 7; paragraphs (0025, 0037,0040]).
Regarding claim 21, Shaquer discloses a contact hearing system (a contact hearing system; paragraph (0006]) comprising: an ear tip comprising a transmit circuit having a first Q value (a transmit coil 858 is in the lateral ear canal assembly 12 or ear tip is an elongated coil, and such coils may have a magnetic core; figures 7; paragraphs (0027, 0036, 0037]), wherein the ear tip comprises a transmit coil wound on a magnetic core (a transmit coil 858 is in the lateral ear canal assembly 12 or ear tip is an elongated coil, and such coils may have a magnetic core; figures 7; paragraphs (0027, 0036, 0037]); a contact hearing device comprising a receive circuit (a receive coil 862 in medial ear canal assembly 100 may be wound around a central core of air; figures 7; paragraphs (0027, 0036, 0037]); and a receive coil positioned on the contact hearing device (a receive coil 862 in medial ear canal assembly 100 may be wound around a central core of air; figures 7; paragraphs [0027, 0036, 0037]), wherein the receive coil has a core of non-ferromagnetic material (a receive coil 862 in medial ear canal assembly 100 may be wound around a central core of air; figures 7; paragraphs (0027, 0036, 0037]). 
However, Shaquer fails to disclose a transmit circuit having a first Q value, a transmit coil wound on a ferrite core, the first Q being in a range of between fifty and seventy-five; a receive circuit having a second Q value, wherein the second Q value is in the range of between fifteen and twenty-five. However, Julstrom discloses a transmit circuit having a first Q value (a receiving coil may have a q value of 20 while the transmitter may have a range over more than 20 as much as BO to 120; figures 1, 13, 17; paragraphs (0015, 0138, 0155, 0171]), a transmit coil wound on a ferrite core (transmit coil 201 wound around a ferrite core; figure 1; paragraphs (0158]), the first Q being in a range of between fifty and seventy-five (a receiving coil may have a q value of 20 while the transmitter may have a range over more than 20 as much as BO to 120; figures 1, 13, 17; paragraphs (0015, 0138, 0155, 0171]); a receive circuit having a second Q value (a receiving coil may have a q value of 20 while the transmitter may have a range over more than 20 as much as BO to 120; figures 1, 13, 17; paragraphs [0015, 0138, 0155, 0171]), wherein the second Q value is in the range of between fifteen and twenty-five (a receiving coil may have a q value of 20 while the transmitter may have a range over more than 20 as much as BO to 120; figures 1, 13, 17; paragraphs (0015, 0138, 0155, 0171]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the contact hearing system of Shaquer to provide a transmit circuit having a first Q value, a transmit coil wound on a ferrite core, the first Q being in a range of between fifty and seventy-five; a receive circuit having a second Q value, wherein the second Q value is in the range of between fifteen and twenty-five, as taught by Julstrom, in order to provide the advantage of a known transmitter assembly core and system with a high Q value to provide for coupling power between two objects which may have an uncertain physical relationship (Julstrom, paragraph (0008]).
Claim(s) 3-5, 14, 15, 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaquer (20180077504) and further in view of Julstrom (20110084654) and Azancot (20110062793).
Regarding claim 3, Shaquer in view of Julstrom discloses the contact hearing system according to Claim 2 but Shaquer fails to disclose wherein the receive coil comprises a disk comprising a ferromagnetic material at a distal end thereof. 
However, Azancot discloses wherein the receive coil comprises a disk comprising a ferromagnetic material at a distal end thereof (a receiver 5200 includes a secondary inductor 5220 and attached to a magnetic flux guide 5260, the flux guide 5260 including a plurality of ferromagnetic wafers 5262 laminated together with a center hole common to each wafer; figures 5A-5F; paragraphs [0155-0159]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Shaquer to provide wherein the receive coil comprises a disk comprising a ferromagnetic material at a distal end thereof, as taught by Azancot, in order to provide the advantage of a known assembly able to guide a magnetic field.
Regarding claim 4, Shaquer in view of Julstrom and in further view of Azancot, discloses the contact hearing system according to Claim 3.
but Shaquer fails to disclose wherein the disk comprises a ferrite material. However, Azancot discloses wherein the disk comprises a ferrite material (a receiver 5200 includes a secondary inductor 5220 and attached to a magnetic flux guide 5260, the flux guide 5260 including a plurality of ferromagnetic wafers 5262 laminated together with a center hole common to each wafer; figures 5A-5F; paragraphs (0155-0159]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Shaquer to provide wherein the disk comprises a ferrite material, as taught by Azancot, in order to provide the advantage of a known assembly able to guide a magnetic field.
Regarding claim 5, Shaquer in view of Julstrom and in further view of Azancot, discloses the contact hearing system according to Claim 3. but Shaquer fails to disclose wherein the disk comprises a hole in its central portion. However, Azancot discloses wherein the disk comprises a ferrite material (a receiver 5200 includes a secondary inductor 5220 and attached to a magnetic flux guide 5260, the flux guide 5260 including a plurality of ferromagnetic wafers 5262 laminated together with a center hole common to each wafer; figures 5A-5F; paragraphs (0155-0159]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Shaquer to provide wherein the disk comprises a ferrite material, as taught by Azancot, in order to provide the advantage of a known assembly able to guide a magnetic field.
Regarding claim 14, Shaquer in view of Julstrom discloses the method according to Claim 10 but Shaquer fails to disclose wherein the receive coil comprises a ferrite disk at a distal end thereof. However, Azancot discloses wherein the receive coil comprises a ferrite disk at a distal end thereof (a receiver 5200 includes a secondary inductor 5220 and attached to a magnetic flux guide 5260, the flux guide 5260 including a plurality of ferromagnetic wafers 5262 laminated together with a center hole common to each wafer; figures 5A-5F; paragraphs (0155-0159]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Shaquer to provide wherein the receive coil comprises a ferrite disk at a distal end thereof, as taught by Azancot, in order to provide the advantage of a known assembly able to guide a magnetic field.
Regarding claim 15, Shaquer in view of Julstrom discloses the method according to Claim 13 but Shaquer fails to disclose wherein the
ferrite disk comprises a hole in its central portion. However, Azancot discloses wherein the ferrite disk comprises a hole in its central portion (a receiver 5200 includes a secondary inductor 5220 and attached to a magnetic flux guide 5260, the flux guide 5260 including a plurality of ferromagnetic wafers 5262 laminated together with a center hole common to each wafer; figures 5A-5F; paragraphs (0155-0159]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Shaquer to provide wherein the ferrite disk comprises a hole in its central portion, as taught by Azancot, in order to provide the advantage of a known assembly able to guide a magnetic field.
Regarding claim 22, Shaquer in view of Julstrom discloses the contact hearing system according to Claim 20 wherein the receive coil is a component of a receive circuit assembly (a receive coil 862 in medial ear canal assembly 100 may be wound around a central core of air; figures 7; paragraphs [0027. 0036, 003]). 
But Shaquer fails to disclose wherein the receive circuit assembly comprising a disk at a distal end of the receive coil, wherein the disk comprises a ferromagnetic material. 
However, Azancot discloses wherein the receive circuit assembly comprising a disk at a distal end of the receive coil, wherein the disk comprises a ferromagnetic material (a receiver 5200 includes a secondary inductor 5220 and attached to a magnetic flux guide 5260, the flux guide 5260 including a plurality of ferromagnetic wafers 5262 laminated together with a center hole common to each wafer; figures 5A-5F; paragraphs (0155-0159]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Shaquer to provide wherein the receive circuit assembly comprising a disk at a distal end of the receive coil, wherein the disk comprises a ferromagnetic material, as taught by Azancot, in order to provide the advantage of a known assembly able to guide a magnetic field.
Regarding claim 23, Shaquer in view of Julstrom discloses the contact hearing system according to Claim 21 however the combination does not disclose tha the receive coil assembly further comprises a printed circuit board, the printed circuit board being separated from the distal end of the receive coil by a disk . 
However, Azancot discloses wherein the receive coil assembly further comprises a printed circuit board, the printed circuit board being separated from the distal end of the receive coil by the disk (a receiver 5200 includes a secondary inductor 5220 and attached to a magnetic flux guide 5260, the flux guide 5260 directing the flux from the primary inductors to the secondary inductor 5220 and away from the surroundings including the pcb, along with a magnetic shield; figures 5A-5F; paragraphs [0155-0160]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the contact hearing system of Shaquer to provide wherein the receive coil assembly further comprises a printed circuit board, the printed circuit board being separated from the distal end of the receive coil by the disk, as taught by Azancot, in order to provide the advantage of a known assembly able to guide a magnetic field.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaquer (20180077504) and further in view of Julstrom (20110084654) and Anderson (5721783).
Regarding claim 7, Shaquer in view of Julstrom discloses the contact hearing system according to Claim 1 but Shaquer fails to disclose wherein the contact hearing device comprises a diode detector connected to the receive coil. However, Anderson discloses wherein the contact hearing device comprises a diode detector connected to the receive coil (a detector diode 43 is used in an ear piece as part of a modulator and demodulator which can interrogate and reply; figure 4; column 11, line 19- 48; column 18, line 28- column 19, line 28). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Shaquer to provide wherein the contact hearing device comprises a diode detector connected to the receive coil, as taught by Anderson, in order to provide the advantage of a known modulator circuit suitable for use in ear pieces.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR H ETESAM whose telephone number is (571)270-1946.  The examiner can normally be reached on M-F 6-8 AM, 6-10PM. Saturdays 8-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/AMIR H ETESAM/           Primary Examiner, Art Unit 2652